Citation Nr: 1430085	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-47 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a sleep disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his witness.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967, including service at Nakhon Phanom Royal Thai Air Force Base from May 1966 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, denied the benefits sought on appeal.

The Veteran and his witness, R. E., testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing is of record.

The Board previously remanded the Veteran's current claims on appeal for further development in January 2012, February 2013, and November 2013.  In the February 2013 decision, the Board additionally denied service connection for bilateral hearing loss and remanded claims of entitlement to service connection for bilateral knee and foot disabilities.  The RO subsequently granted service connection for bilateral knee strains, and for bilateral tinea pedis in a May 2013 rating decision.  This constituted a complete grant of the benefits sought on appeal with respect to the bilateral knee and foot disability claims.  In the November 2013 decision, the Board also denied claims of entitlement to service connection for erectile dysfunction, a bilateral ankle disability, and a psychiatric disability.

The issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities was previously referred to the Agency of Original Jurisdiction (AOJ) in prior Board remands.  It appears, however, that the AOJ still has not acted on this claim.  Therefore, it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, yet another remand is required with respect to the Veteran's claims on appeal.  

As regarding the claimed skin disability, the Veteran was afforded a new VA skin examination in February 2014.  The examiner opined that it was less likely than not that the Veteran had a current skin disability that was incurred during service or caused by an in-service injury, event, or illness.  In support of this opinion, the examiner cited to an absence of evidence documenting a skin condition since the Veteran's separation from service and negative findings on dermatological evaluations.  Specifically, the Veteran had mentioned prior skin cancer lesions and indicated that he unaware of the presence of records of such treatment.  The examiner further cited to an absence of such evidence.  

Upon thorough review of the record the Board notes multiple references to lesions of basal cell carcinoma.  Notably, such reference was included in a January 2009 treatment report, dated during the pendency of the Veteran's appeal, from Christopher Morris, M.D., and included the impression of a skin lesion with a likely etiology due to basal cell carcinoma.  Additional references to skin lesions were made in May 2009 June 2010.  Based on this evidence, the VA examiner's opinion is found to rely on an inaccurate factual premise, thus remand is required for a new VA examination.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran's was afforded a new VA examination with respect to his claimed sleep disorder in March 2014.  The examiner opined that the Veteran's sleep apnea and insomnia were less likely than incurred during or etiologically related to service.  The examiner, however, largely relied on an absence of evidence of insomnia and noted that insomnia was not noted until 2009.  The examiner did not appear to consider reports of long-standing insomnia, as noted in the January 2009.  The examiner also did not discuss apparent treatment with Ambien noted as early as August 2005.  Finally, the examiner did not consider the Veteran's diagnosed hypersomnia, as instructed in the Board's November 2013 remand directives.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).  

Thus, remand of the Veteran's sleep disorder claim is also required in order to obtain an adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA dermatological examination.  The VA examiner must indicate that the claims file and a complete copy of this REMAND were made available to and reviewed in conjunction with the examination.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose all skin disabilities, except tinea pedis, found to be present or that have been present since December 2008, to include basal cell carcinoma and any residuals.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin disability diagnosed presently or at any time since December 2008, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include excessive sun exposure during service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this opinion, the examiner should specifically address the evidence of record showing that the Veteran has suffered from basal cell carcinoma during the pendency of his appeal.

2.  Ask the examiner who conducted the Veteran's March 2014 sleep disorder examination to review the record and address the following: 

Please review the record and provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sleep disorder disability diagnosed presently or at any time since December 2008, to include sleep apnea, insomnia and hypersomnia, had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence of record, including evidence of long-standing insomnia, and the Veteran's hearing testimony that he had sleep problems upon returning from service, and had become used to sleep with generator noise.

If this examiner is no longer available, then the necessary addendum should be obtained from a qualified medical professional.  

If further examination is recommended, this should be undertaken.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra.  

4.  Finally, readjudicate the Veteran's service connection claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



